Citation Nr: 9928514	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
residuals of adenocarcinoma of the right lung, rated as 
noncompensable as of October 1, 1998, to include the issue of 
whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeal (Board) 
by means of an April 1998 rating action in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) implemented a proposed reduction, 
from 100 percent to noncompensable, for the veteran's 
moderately differentiated adenocarcinoma of the right lung, 
effective as of October 1, 1998; the 100 percent rating had 
been in effect since October 23, 1995.  In a June 1998 rating 
action, the RO reduced the disability evaluation of the 
veteran's moderately differentiated adenocarcinoma of the 
right lung to the level proposed in the April 1998 rating 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The objective clinical evidence demonstrates material 
improvement in a VA examination of February 1998; the 
objective medical evidence indicates no recurrence of 
adenocarcinoma of the right lung.


CONCLUSION OF LAW

The criteria for restoring the evaluation for the veteran's 
status post adenocarcinoma of the right lung to 100 percent 
have not been met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. 
§§ 3.105(e), 3.344, 4.40-4.46, 4.97a, Diagnostic Code 6819 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been secured or 
sought by VA, are available.  The Board accordingly finds 
that all relevant evidence has been developed, and that the 
duty to assist the veteran, as required by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth the material facts and basis for the 
reduction.  Notice is to be given to the veteran of the 
proposed action and he shall be afforded 60 days to present 
additional evidence to show that compensation should be 
continued at its present level.  38 C.F.R. § 3.105(e) (1998).  

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings. 38 C.F.R. § 3.344 (1998).  As the 100 
percent rating had not been in effect for at least five 
years, the provisions set forth in 38 C.F.R. § 3.344 (1998) 
that pertain to the reduction of ratings in effect for five 
years or more do not apply.  

Service connection for adenocarcinoma of the right lung was 
granted by the RO by means of an October 1996 rating action.  
A 100 percent evaluation was assigned effective October 23, 
1995.  In a rating decision promulgated in April 1998, a 
proposal was made by the RO to decrease the disability rating 
to noncompensable. The veteran was notified of these 
proposals on April 20, 1998.  In the notice, he was told that 
he may submit medical evidence or other evidence within 60 
days and that if he did not respond within 60 days, the 
proposed reductions would take place.  The evidence shows 
that the veteran responded to the notice by submitting a 
statement in May 1998 indicating his contention that such a 
reduction was not warranted; however, he did not submit any 
additional medical or clinical evidence during the 60 day 
period.  Therefore, in a June 1998 rating action, the 
disability rating was reduced to noncompensable for his 
moderately differentiated adenocarcinoma of the right lung, 
effective October 1, 1998.  The veteran appeals this action.

The severity of respiratory disabilities, for VA rating 
purposes, is determined by application of the criteria set 
forth in 38 C.F.R. § 4.97 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).   Malignant 
neoplasms of the respiratory system, exclusive of skin 
growths, warrant a disability rating of 100 percent which 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Diagnostic Code 6819.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of sec. 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, the disability will be rated on residuals.  Id.  

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  See 
38 C.F.R. §§  3.105(e), 3.344. (1998).  The question that 
remains is whether the evidence on which the reductions were 
based supported the reductions.

As stated above, Diagnostic Code 6819 indicates that, absent 
local recurrence or metastasis, the veteran's postoperative 
adenocarcinoma of the right lung should be rated on its 
residuals.  The medical evidence indicates that the veteran 
underwent a right lower lobectomy due to moderately 
differentiated adenocarcinoma in October 1998.  VA Outpatient 
treatment records dated in November 1995 show that the 
veteran felt generally well.  He had no cough, no shortness 
of breath, and no fever.  Chest x-ray revealed right 
effusion; however, the lungs were clear. 

A VA outpatient treatment record dated in February 1996, 
indicates that the veteran was doing well since his surgery. 
He was gaining weight and had a good appetite.  His lungs 
were clear to auscultation.  X-rays indicated no acute 
disease.  Similarly, an outpatient treatment record from 
August 1996 indicates that the veteran continued to do well.  
X-ray evidence revealed no abnormality with a symptom free 
right lower lobe.  His lungs were clear with no abnormality 
noted and he was not in acute distress. 

In January 1998, the veteran complained of chronic 
hemoptysis.  The evidence indicates that a bronchoscopy 
performed in December 1996 was negative.  A report of a CT 
scan indicates that there was no evidence for recurrent 
disease as there was no evidence of pulmonary mass, 
pneumonia, or other parenchymal abnormalities.  The 
visualized portion of the upper abdomen was unremarkable.  In 
addition to no evidence of recurrent disease, emphysema was 
noted as well as a small amount of pleural thickening on the 
right posteriorly.   Chest x-rays indicated status post 
thoracotomy with no pneumonia.

The veteran was given a VA respiratory diseases examination 
in February 1998.  The examination report indicates that 
there has been no recurrence of the veteran's lung cancer.  
Since the veteran's surgery, he has claimed to be ill a lot 
easier and that he catches most viruses that he comes in 
contact with.  The examination report indicates that he also 
contends that he gets hemoptysis frequently and that the 
amount of discharge is about a palm full and is usually dark 
red.  However, as noted above, CT scans and x-ray evidence 
indicate no recurrent disease and are negative for any 
abnormality.  The report indicates that the veteran indicated 
that he could walk approximately 1 to 2 blocks before 
becoming winded; however, the examiner indicated that his 
difficulty in walking is due to a left lower prosthesis.  The 
veteran denied daytime hypersomnolence, fever, and night 
sweats.  The veteran was taking prescription medication in 
the form of Albuterol, Atrovent, and Beclomethasone.  The 
report indicates that he gave a sixty pack year history of 
cigarette smoking; however, he had not smoked in the past 
eight years.  

The February 1998 examination report indicates that the 
veteran had a well-healed surgical scar in the right thorax.  
The report indicates a mild decrease in over all air flow in 
the lungs; however, his lungs were otherwise normal.  The 
examining physician diagnosed status post adenocarcinoma of 
the right lung with no evidence of residual tumor.  By 
history, the report also indicates rare hemoptysis and 
decreased exercise capacity since surgery.  The examining 
physician also reviewed the results of a pulmonary function 
report and a chest CT scan which clearly revealed chronic 
pulmonary obstructive disease (COPD).  However, the 
examination report indicates that his COPD was related to his 
past history of smoking rather than residuals of his 
adenocarcinoma.  

In view of the foregoing, the Board must conclude that the 
criteria for the restoration of a 100 percent rating residual 
of adenocarcinoma of the right lung are not met.  The 
evidence indicates no recurrence of the veteran's 
adenocarcinoma of the right lung.  While he complains of 
decreased lung capacity, the clinical evidence indicates that 
his COPD is related to his history of smoking.  Additionally, 
while he complains of hemoptysis, CT scans, x-ray evidence 
and objective physical examination indicate no abnormalities 
in the veteran's right lung which are attributable to his 
lung cancer.  Accordingly, the Board finds that the 
noncompensable rating that is in effect is entirely 
appropriate.  


ORDER

Entitlement to the restoration of a 100 percent evaluation 
for residuals of adenocarcinoma of the right lung is denied. 


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

